Title: From James Madison to Enoch Reynolds, [ca. 10–29] February 1820
From: Madison, James
To: Reynolds, Enoch


                
                    Dr. Sir
                    Montpr. [ca. 10–29] Feby. 1820
                
                I have recd. your favor of the 8th. inst. When I subscribed for two copies of the newly edited “Declaration of Independence,[”] It is probable that I expected they would have been ready for delivery, previous to the expiration of my official term; and that one of them was intended for a piece of wall furniture in the Presidents House. I feel myself however bound to take both, and mention the circumstance only as explaining my preference of one of the Copies elegantly framed, to the 2 without frames; if it be entirely agreeable to the party interested in the sale to allow this option. Should this not be the case, I shall satisfy myself with the 2 unframed ones. In either case payment will be remitted by a private opportunity in a few days, with an intimation of the best mode of forwarding the one or the two.
            